Title: William Allen to James Madison, 3 August 1830
From: Allen, William
To: Madison, James


                        
                            
                                Dear Sir,
                            
                            
                                
                                    Fredericksburg
                                
                                August 3. 1830
                            
                         
                        I have yours of the 31st. Ulto. with the receipts of Mr. Harrow. Mr. H. is expected in town in a few days
                            when I will request him to examine more thoroughly into his Accounts than his agent can do & advise you of the
                            result. It will give me pleasure at all times to render you any services in my power. With much respect, I am Your Most
                            Obt. St
                        
                        
                            
                                Wm Allen
                            
                        
                    